Citation Nr: 1712546	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric disorder, characterized as major depressive disorder, anxiety disorder, and social phobia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, September 2010, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Notably, the instant claim for an increased rating for the Veteran's major depressive disorder was received on August 19, 2009.  The November 2009 rating decision on appeal continued his 50 percent rating, which was subsequently increased to 70 percent, effective August 19, 2009, in a September 2010 rating decision.  The Veteran's claim for a total disability rating based on individual unemployability (TDIU) was also denied by the RO in November 2010.  The Veteran has expressed dissatisfaction with both decisions, and the matters remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In a March 2016 decision, the Board remanded the Veteran's claim to afford him the opportunity to clarify whether he would prefer a Travel Board or video conference hearing.  The Veteran subsequently withdrew his request for a hearing, and the case has been properly returned to the Board.

The Board also notes that additional evidence was associated with the record after the issuance of the January 2013 and March 2013 supplemental statements of case (SSOC).  As the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of new evidence, the evidence is properly before the Board for consideration.  See 38 C.F.R. § 20.1304(c). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for additional development.

I.  Increased Schedular Rating

The most recent psychiatric examination of record was conducted in August 2014; however, little weight can be afforded it, given that the Board is unable to ascertain the credentials of the examiner or the location in which the examination was conducted.  The most recent adequate examination of record was in December 2012, which served as the basis for the Veteran's continued evaluation of 70 percent for major depressive disorder.  Since the submission of the Veteran's February 2013 notice of disagreement, he has contended that his condition has worsened.  Specifically, the Veteran contends worsening of his suicidal ideation, despite taking medication, and has since been referred to Suicide Prevention for further evaluation.  See February 2013 Notice of Disagreement submitted by the Veteran's representative.  The Veteran also indicated that he suffers from social impairment as a result of his major depressive disorder.
 
As the Veteran has indicated that his disability may have increased in severity since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

II.  Entitlement to TDIU

The most recent VA Form 21-8940 of record is dated January 2012, where the Veteran indicated his last employment ended in January 2010.  He also provided documentation from the State of California, granting his right to unemployment benefits, broadly stating he was not emotionally able to seek, obtain and perform in gainful employment.  See California Unemployment Insurance Appeals Board decision dated April 2013 at p. 8.  However, a December 2016 treatment record notes the Veteran reported working despite suffering from anxiety when the routine is changed.  Thus, the question remains as to whether the Veteran is currently gainfully employed, and whether his service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. § 3.340, 4.15 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant VA and/or private treatment records he wants considered in connection with this appeal, which such records should be sought.

2.  Ask the Veteran to complete and submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

3.  Arrangements should be made for the Veteran to undergo an appropriate VA examination to ascertain the current severity of his service connected psychiatric disorder.  The examiner should describe the impact of it on his occupational and social functioning, and on the Veteran's activities of daily living, including his ability to obtain and maintain employment.

The claims file should be made available to, and reviewed by, the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

A detailed rationale should be provided for all opinions. 

4.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


